Citation Nr: 0000966	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-15 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left hip disability 
as secondary to the service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The matter of entitlement to a permanent and total disability 
evaluation for pension purposes will be addressed in the 
REMAND portion of this decision.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's left hip disability and his service-connected right 
ankle disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left hip disability as secondary to the service-connected 
right ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  See 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310(a)(1999).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for secondary service connection, like all claims, 
must be well grounded.  See Locher v. Brown, 9 Vet. App. 535, 
538-40 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  
To be well grounded, a claim must be supported by evidence, 
not just allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Moreover, to establish a well-grounded claim for 
service connection for a disorder on a secondary basis, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disability and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

The Board observes that in May 1969 the veteran was granted 
service connection for traumatic arthritis of the right 
ankle.  Service medical records indicate that the veteran 
injured his right ankle in November 1967 when he fell over a 
log while running.  The veteran was diagnosed with arthritis 
of the right talonavicular joint.  The veteran's service 
medical records are entirely negative for any complaints or 
treatment related to the veteran's left hip.

A July 1997 VA examination reflects a diagnosis of left hip 
strain with mild degenerative changes on X-ray.  An October 
1997 VA examination noted that the veteran had limitation of 
left hip flexion.  The examiner stated that he was unable to 
explain the etiology of the veteran's left hip pain.  March 
1998 X-rays showed moderate to severe degenerative changes 
involving the right and left hips.  A January 1999 VA 
examination noted that the veteran's hips exhibited 
tenderness on motion.

At the June 1999 videoconference hearing before the BVA, the 
veteran testified that he had fallen a number of times due to 
his right ankle since service.  He stated that he had walked 
with a limp for 30 years and had always carried most of his 
weight on the left side.  He stated that his left hip began 
bothering him 2 to 3 years after leaving service, and he 
remarked that his left hip pain became "really bad" in 1994.  
The veteran indicated that he would eventually have to have 
both hips replaced.  He further remarked that no physician 
had indicated, in writing, that his left hip condition was 
related to his right ankle disability.

VA examinations include medical assessments of a left hip 
disability, and the Board accepts these as medical diagnoses 
of a left hip disability for well-grounded purposes.  
However, in the instant case, there is no medical evidence 
linking the veteran's left hip disability to his service-
connected right ankle disability or otherwise to service.  
While the veteran has contended that he has a left hip 
disability due to a service-connected disability, his 
contentions do not make his service connection claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions).  As the veteran has not presented any 
competent medical evidence that he currently suffers from a 
left hip disability as a result of a service-connected 
disability or otherwise to service, his claim for service 
connection for a left hip disability is not well grounded and 
must be denied on that basis.  See 38 U.S.C.A. § 5107(a).

By this decision, the Board is informing the veteran that 
competent medical evidence of a current disability and 
causation is required to render his claim well grounded.  38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Further, the Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim for service connection 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a left hip disability 
as secondary to the service-connected right ankle disability 
is denied.


REMAND

By rating decision in April 1999, the RO denied the veteran 
entitlement to a permanent and total disability evaluation 
for nonservice-connected pension purposes.  In a statement 
(VA Form 9) received in June 1999, the veteran effectively 
expressed disagreement with the April 1999 decision denying 
entitlement to a permanent and total disability evaluation 
for nonservice-connected pension purposes.  Appropriate 
action, including issuance of a Statement of the Case, is 
therefore necessary.  See 38 C.F.R. § 19.26 (1999).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the issue of entitlement to a permanent and 
total disability evaluation for nonservice-connected pension 
purposes is hereby REMANDED to the RO for the following 
action:

The RO should take appropriate action, 
including issuance of a Statement of the 
Case, on the appeal initiated by the 
veteran from the rating decision which 
denied entitlement to a permanent and 
total disability evaluation for 
nonservice-connected pension purposes.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely Substantive Appeal if the veteran 
wishes to complete an appeal from this 
determination.

The purpose of this REMAND is to obtain additional 
development, and to comply with the holding of the Court in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

